Citation Nr: 0837923	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for pseudofolliculitis 
barbae.

7.  Entitlement to service connection for a lung disorder, to 
include scarring.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of the hearing 
is of record.

The issue of entitlement to service connection for a lung 
disorder, to include scarring, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current right 
knee disorder.

2.  Left shoulder arthritis is not shown to have manifested 
in service or within one year after separation; and there is 
no evidence of continuity of symptomatology from an in-
service injury.  

3.  Arthritis, cervical and lumbar spine, is not shown to 
have manifested in service or within one year after 
separation; and there is no evidence of continuity of 
symptomatology from an in-service injury.

4.  Arthritis of the neck is not shown to have manifested in 
service, or within one year after separation; there is no 
evidence of continuity of symptomatology from an in-service 
injury.  

5.  A pre-existing hearing loss disability in the right ear 
was not aggravated during active duty service; there is no 
evidence of a current left ear hearing loss disability for VA 
purposes.

6.  The persuasive evidence does not demonstrate that chronic 
pseudofolliculitis barbae was manifested during active 
service, or developed as a result of an established event, 
injury, or disease during active service; and there is no 
current disability from pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
residuals of a right knee injury.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The veteran is not entitled to service connection for 
residuals of a left shoulder injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

3.  The veteran is not entitled to service connection for 
residuals of a back injury.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

4.  The veteran is not entitled to service connection for 
residuals of a neck injury.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007). 

5.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  The veteran is not entitled to service connection for 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection for service 
connection in several letters of correspondence sent to the 
veteran in June 2003, November 2003, February 2004, April 
2004, June 2005, and March 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
In particular, the March 2006 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA post-service medical treatment 
records, Social Security Administration disability records, 
and reports from VA examinations.  The veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, and organic diseases of the nervous system may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007). 

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.





Residuals of a right knee; left shoulder; back injury; and 
neck injury

The veteran contends he is entitled to service connection for 
residuals of injury to the right knee; left shoulder; back 
injury; and neck during active duty military service.

Service treatment records include a copy of a January 1973 
enlistment examination report.  No disqualifying defects were 
noted.  A clinical noted dated in April 1973 reveals that the 
veteran complained of right knee pain over two months in 
duration, with no prior history of same.  He indicated the 
pain was in the posterior area of the right knee and patella.  
Upon physical examination, there was slight effusion with no 
obvious point of tenderness.  He was given an ace bandage.  
No diagnosis was provided.  Additional notes dated in May 
1974 show that the veteran was evaluated with a report of 
being involved in a car accident the night prior.  He 
reported pain in his back, left shoulder, and neck, but the 
main complaint was a suspected eye injury.  There was no 
complaint or treatment involving the right knee.  A copy of 
the February 1975 separation examination shows no significant 
findings relevant to the right knee, back, left shoulder, or 
neck.

The post-service evidence consists of VA outpatient treatment 
records dated between October 2002 and August 2008.  
Treatment records show the veteran was involved in an auto 
accident in February 2002.  Clinical notes dated in October 
2002 reflect complaints of chronic right knee pain and 
swelling.  The veteran reported that both of his knees would 
at times spontaneously buckle.  He also complained of pain in 
back of his neck, which radiated to his left shoulder.  The 
neck pain was believed to be possibly be degenerative joint 
disease or degenerative disc disease.  November 2002 x-rays 
confirmed degenerative disc disease of C5-C6 with possible 
radiculopathy.  Additional x-ray revealed the presence of 
mild degenerative joint disease in the left shoulder 
acromioclavicular (AC) joint.  The right knee was also x-
rayed, and was normal with no bone or joint abnormality 
noted.  

Additional clinical records dated in December 2004 provide 
further details of the February 2002 car accident.  
Apparently, the veteran was rear-ended by a truck traveling 
between 30-40 miles per hour.  The veteran denied loss of 
consciousness, but reportedly suffered a "whiplash injury" 
for which he received physical therapy.  Since the accident 
he had chronic pain particularly in the shoulders, neck, low 
back and knees.  Notes dated in August 2006 reveal clinical 
findings of severe degenerative changes at the L5-S1 disc 
space in the back.  

Records from the veteran's Social Security Administration 
(SSA) disability file are available in the claims file and 
reveal the veteran was determined to be disabled as of June 
2002.  On his initial SSA disability application, the veteran 
indicated that February 21, 2002 was the initial onset of 
pain in the back, shoulders, and legs.  Treatment notes in 
the SSA file show that following the initial emergency room 
treatment for the auto accident in February 2002, the veteran 
reported neck and shoulder discomfort, diffuse tenderness to 
palpation over his neck and shoulder, and muscle spasm.  In 
October 2002, the veteran developed additional neck pain that 
radiated to his left shoulder, chronic right knee pain and 
swelling and buckling of the knee at times.  Additional notes 
in the file reveal that the veteran worked as a truck driver 
between March 1988 and May 2001, which involved loading heavy 
equipment onto a truck and delivering it to other companies.  
The veteran stated that he fell out of the truck constantly.

The veteran underwent a VA spine examination in April 2005.  
His claims file was reviewed.  The veteran reported a dull 
aching pain and stiffness in his left shoulder, neck, and 
lower back since the motor vehicle accident in 1974.  
Following a detailed physical examination, the examiner 
provided a diagnosis of degenerative joint disease, left 
shoulder and cervical spine, and low back strain.  A right 
knee diagnosis was not provided.  The examiner stated that 
while the May 1975 service treatment records showed complaint 
of left shoulder, back, right knee, and neck pain following a 
motor vehicle accident; he was unable to find any follow-up 
evaluations regarding these conditions.  In addition, the 
February 1975 (separation) medical examination did not report 
on these conditions.  The examiner opined that "[I]t 
therefore appeared from these records, the veteran's 
shoulder, neck, and back pain resolved following that injury.  
However, the veteran reported ongoing pain since the injury.  
Therefore, the issue can not resolved without resorting to 
speculation."

May 2008 outpatient treatment records from the VA neurology 
clinic continue to reflect complaints of chronic neck and low 
back pain, which the veteran reported had been present since 
the 1974 car accident.  Included in these records is a VA 
physician's comment that the veteran has multilevel cervical 
spine disease and degenerative lumbar spondylosis, especially 
at L5-S1.  This physician opined, "it is more likely than 
not that the veteran injuries he sustained in the 1974 motor 
vehicle accident contributed to and were likely the 
initiating event for his chronic pain in his neck and low 
back."

At his recent hearing in June 2008, the veteran testified 
that following the car accident in service, he was basically 
given some pain pills and sent back to duty.  He indicated 
that his conditions began to bother him frequently while in 
service and continued even after discharge, including at 
present.  He denied seeking treatment for these conditions 
until about 1996 or 1997.

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for a right knee is 
not warranted.  Initially, the Board notes that there is no 
record of injury or chronic disorder involving the right knee 
in service.  There also is no currently diagnosed right knee 
disorder, although the record is positive for complaints of 
right knee pain in the months following a February 2002 car 
accident.  However, VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  "Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  Thus, service connection for a right knee 
disorder is not warranted.

Turning to the remaining issues of service connection for 
left shoulder, back and neck disorders, the Board finds 
service connection is not warranted.  The service records 
reveal a single episode of treatment for pain in these areas 
secondary to a motor vehicle accident in 1974; and there is 
no evidence of a chronic disability of the left shoulder, 
back or neck from that accident or any other aspect of 
service.  While the post-service medical evidence of record 
shows that the veteran has been diagnosed with current 
degenerative joint disease of the left shoulder and neck, and 
back disorders, there is no evidence of these disorders until 
almost 27 years after the veteran's discharge from service 
(i.e. there is no evidence of continuity of symptomalogy).  
See 38 C.F.R. § 3.303(b).  The only evidence of continuity of 
symptomatology since service is the veteran's testimony.  As 
a lay person, he is considered competent to testify as to any 
pain or any other common symptom of the claimed disorders 
that he experienced during his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Board 
finds the veteran's testimony to be less credible based upon 
statements made in his SSA disability application and also 
the evidence in the VA treatment records, which does not show 
continued complaint or treatment for neck, back and left 
shoulder problems after service until an intervening injury 
in 2002.  Thus his testimony has been afforded little 
probative weight.

A VA medical examiner has opined that he cannot determine 
whether the current left shoulder, back and neck disorders 
are related to the in-service injury without resorting to 
speculation.  However, the Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The remaining medical opinion, which 
related the in-service injury to the current neck and low 
back disorders, is of greatly reduced probative value.  There 
is no indication that this physician was privy to the 
veteran's claims file (and in particular, the service medical 
records) prior to offering an opinion on the etiology of the 
current multi-level cervical spine disease and degenerative 
lumbar spondylosis; and furthermore, no rationale was offered 
for his conclusion.  Moreover, this physician failed to 
provide any rationale to support his opinion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

The fact remains that the service records contemporaneous 
with the motor vehicle accident in 1974 show no evidence of 
any chronic left shoulder, back or neck pathology, and there 
is no evidence of continued symptoms after service until 
2002- following an unrelated intervening car accident.  The 
Board finds that the intervening car accident in 2002, along 
with the absence of evidence of treatment since leaving 
active duty service and prior 2002, suggests that the current 
low back, neck, and left shoulder disorders, were not 
incurred in or aggravated by military service.  
Manifestations of the current degenerative joint disease of 
the left shoulder, back and neck are also not shown within 
one year of separation of service.  Thus, service connection 
may not be presumed.  See 38 C.F.R. § 3.307, 3.309.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a right 
knee, left shoulder, back, and neck disorder have not been 
met.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


Bilateral hearing loss

The veteran avers that he is entitled to service connection 
for a bilateral hearing loss disability. 

Upon the enlistment audiological evaluation in January 1973, 
pure tone thresholds, in decibels, were as follows measured 
at 500 1000 2000 4000 Hertz (Hz): Right ear- 5 5 10 35 and 
Left ear - 5 5 0 0. 

Clinical notes dated in April 1973 show that the veteran 
complained of hearing loss in the right ear.  The audiogram 
reportedly showed 80-90 decibel loss in the left ear and a 
complete loss in the right ear.  The clinical noted that 
"clinically the veteran was not hard of hearing!" (Emphasis 
in original).  Additional notes dated in December 1974 
reflect that the veteran reported an episode of tinnitus in 
the right ear of 2 days duration, after shooting M-16s at the 
rifle range.  He also had chest and nasal congestion.  
Physical examination showed the ears were within normal 
limits; the intramedullary (IM) was intact and there was no 
sign of discharge or infection.  The impression was mild 
upper respiratory infection.

Upon the separation, audiological evaluation in February 
1975, high frequency hearing loss in the right ear (AD) was 
noted.  Pure tone thresholds, in decibels, were as follows 
measured at 500 1000 2000 3000 4000 6000 Hertz (Hz): Right 
ear- 15 10 10 15 40 15 and Left ear - 5 0 10 5 15 5.  

Post-service evidence VA outpatient treatment records dated 
between October 2002 and August 2008 are not significant for 
complaints of bilateral hearing loss.  The veteran underwent 
a VA audiology examination in December 2004.  His claims file 
was reviewed, which included review of the induction and 
separation audiological evaluation results.  The examiner 
indicated that the veteran entered active duty with normal 
hearing at all test frequencies (500 - 4000 Hz) in both ears, 
except for a 35 db loss at 4000 Hz in the right ear.  The 
examiner indicated further, that the veteran's civilian 
occupation was truck driver, which implied loud noise 
exposure.  His separation physical examination had 
audiometric testing completed from 500 - 6000 Hz bilaterally.  
At the time of separation, the veteran still had normal 
hearing the left ear and no significant change in hearing in 
the right ear.  The 5 db shift noted at 4000 Hz is an 
acceptable shift for "test re-test" reliability and not 
considered a significant change in hearing.  

Upon clinical interview, the veteran reported his primary 
problem was a "floating sensation" he had since 2000 when 
he was diagnosed with an ear infection.  He had a "muffled" 
sound in the right ear and rare occasion of ringing sound 
also which occurred 2 times per month for a few seconds.  He 
also reported a history of noise exposure during active duty 
which consisted of diesel engines from work as a mechanic.  
The veteran also reported that at one point a grenade 
exploded close to him.  He also stated that his civilian job 
is a truck driver, which involved loud motor noise.  

Pure tone thresholds, in decibels, were as follows measured 
at 250 500 1000 1500 2000 3000 4000 6000 Hz was as follows: 
Right ear - 10 15 15 15 20 60 65 25 (Average: 40db).  Left 
ear - 10 15 15 15 15 20 20 15 25 (Average: 19 dB).  Speech 
recognition ability was 100 percent bilaterally.

Otoscopic examination revealed clear ear canals and tympanic 
membranes.  Right ear hearing was normal.  The left ear 
hearing sensitivity was normal.  The thresholds for the right 
ear were normal through 2000 Hz, falling to a moderate 
sensorineural hearing loss.  The examiner opined that the 
sensorineural hearing loss in the right ear was consistent 
with a history of loud noise exposure.  The examiner 
concluded that the rare occasions of head noise is consistent 
with normal auditory function and not indicative of 
pathology.  The affects of civilian work on the degree of 
loss could not be determined.  However, the 5 decibel change 
in hearing at 4000 Hz in the right ear, from enlistment to 
separation, is not significant because a 5 dB acceptable for 
test and re-test accuracy.  The examiner concluded that 
"[I]t is less likely than not that the hearing loss that was 
present at indication was aggravated during military 
service."

Based upon a cumulative review of the record, the Board finds 
that service connection is not warranted for hearing loss.  
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In this case, there is no evidence of a left ear hearing loss 
disability during active duty military service or at present.  
Reports of audiogram tests performed upon entrance and 
separation from active duty service, and at the December 2004 
VA examination, document no left ear auditory thresholds in 
any of the cited frequencies of 40 decibels or greater, and 
show that the veteran did not have auditory thresholds of 26 
decibels or greater in at least three of the pertinent 
frequencies.  See 38 C.F.R. § 3.385 (2007).  Thus, the 
veteran has not been shown to have a left ear hearing loss 
disability for VA disability purposes.  Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present left ear hearing loss 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).  

In contrast, right ear high hearing loss was noted upon 
entering service in March 1973.  Thus, the veteran is not 
presumed to have been in sound condition upon entrance into 
service.  In consideration of the veteran's military 
occupational specialty (MOS) and related duties, the Board 
concedes in-service noise exposure.  Nonetheless, the 
evidence establishes that the right ear high frequency 
hearing loss noted at entrance was not aggravated during 
active military service.  In reaching this conclusion, the 
Board observes that there was no significant increase (only 5 
dB) in the severity of the right ear hearing loss during 
service.  This is confirmed in the December 2004 VA 
examiner's findings and opinion that the hearing loss that 
was present at indication was not aggravated during military 
service.  Thus, it is evident that there was no increase in 
severity of the pre-existing high frequency right ear hearing 
loss in service; and aggravation is not conceded. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

The Board also finds that the current right ear hearing loss 
was not caused by any in-service noise exposure, as the 
cumulative record does not reflect any competent medical 
evidence to support such a finding, and in fact contains 
evidence against the claim.  While the veteran essentially 
contends that his current hearing loss is related to service, 
as a layman without specialized medical knowledge or 
training, he is not competent to render a medical opinion 
regarding the etiology of his hearing loss disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not provided evidence in the form of medical opinions or 
evidence to establish an etiological nexus to military 
service.  Therefore, his claim of service connection for 
bilateral hearing loss is denied.




Pseudofolliculitis barbae (PFB)

The veteran contends that he is entitled to service 
connection for pseudofolliculitis barbae.

Service treatment records show that in July 1973 the veteran 
complained of a rash on his neck in the shaving area.  The 
clinical impression was pseudofolliculitis and the veteran 
was instructed to shave every third day.  A record dated in 
October 1974 shows that the veteran again reported shaving 
difficulties and was given a no shave order for 3 weeks.  The 
service records contain no further complain or treatment for 
pseudofolliculitis barbae.

Post-service VA outpatient treatment records also show no 
post-service evidence of pseudofolliculitis barbae.  The 
veteran underwent a VA dermatological examination in April 
2005.  He reported that he suffered from shaving bumps in the 
beard area of his cheek and upper neck while in the military 
service, and was given a shaving profile.  At the present 
time, he wears a beard and only trims the facial hair with 
scissors.  He does not shave and therefore has no symptoms 
from pseudofolliculitis barbae.  The veteran did not 
currently use any medications.  Current examination showed no 
papular or cystic or follicular lesions in the beard area.   
There were no scars noted.  There was no skin or systemic 
symptoms.  The diagnosis was status post pseudofolliculitis 
barbae.  

During his hearing in June 2008, the veteran testified that 
he started shaving in service and broke out in big bumps on 
his face.  He went to sick bay and was given a chit to avoid 
having to shave.  The veteran further stated that since 
leaving service he has always maintained a beard, with the 
exception of shaving once (so that his grandkids could see 
what he looked like without a beard).  After his beard came 
back, he did not re-shave and has maintained a beard ever 
since.  He did not report current symptoms.

Based upon a cumulative review of the record, the Board finds 
that service connection for pseudofolliculitis barbae is not 
warranted.  Although brief treatment was noted in service, 
there is no evidence that this was a chronic disease.  In 
this regard, there was no finding of pseudofolliculitis 
barbae during the March 1975 separation examination.  The 
veteran has presented no post-service evidence of continued 
pseudofolliculitis barbae symptomatology since service.  He 
has testified that the symptoms reappeared once after 
shaving, but that he had not shaved since that time and has 
had no reoccurrence of symptoms since.  There also was a 
negative finding at the April 2005 VA dermatology 
examination.  The physical examination showed no papular or 
cystic or follicular lesions in the beard area, no scars, and 
no other skin or systemic symptoms noted.  In addition, the 
veteran has not presented evidence of current treatment for 
pseudofolliculitis barbae.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
pseudofolliculitis barbae disability or residual scars from 
pseudofolliculitis barbae in-service, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-
144 (1992).  


ORDER

Entitlement to service connection for a right knee injury is 
denied.

Entitlement to service connection for a left shoulder injury 
is denied.

Entitlement to service connection for a back injury is 
denied.

Entitlement to service connection for neck injury is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.




REMAND

The veteran contends he is entitled to a service connection 
for a lung disorder, to include scarring.

Service treatment records show that upon entering service PPD 
tests were positive for tuberculosis.  The veteran denied a 
prior history of tuberculosis infection or prior treatment; 
and denied contact or exposure to tuberculosis.  He was 
placed on INH therapy as a preventive measure.  Chest x-rays 
in service were normal.  INH therapy was completed in March 
1974.  Chest x-ray in November 1974 and February 1975 were 
negative.  

Post-service records show initial complaints of shortness of 
breath in October 2002.  Additional notes in January 2003 
reveal that a pulmonary function test showed evidence of 
restrictive ventilatory defect, noted to be secondary to body 
habitus.  Upon evaluation in March 2003, the veteran 
complained of shortness of breath, but there was no 
significant evidence of lung disease noted.  The diagnosis 
was "dyspnea, cause unclear, likely multi-factorial 
secondary to moderate friction from his body habitus and poor 
conditioning."  The veteran found not to be very active. 

A CT scan of the thorax in June 2003 revealed no evidence of 
lyphadenopathy.  The presence of two faint linear densities 
in the left lower lung field was observed and believed to 
most likely represent areas of scarring.  Examination in 
November 2003 revealed no evidence of pulmonary fibrosis or 
based on the old CT scan.  Additional chest x-rays in March 
2005 were compared to November 2003 report and still no acute 
process was seen.  The heart, hila, mediastinum, and lungs 
were all normal.  No pleural effusion or pneumothorax noted.  
Treatment records dated through October 2007 note that the 
prior chest ct (in January 2003) only showed faint left lower 
lung scarring and was otherwise normal.  

Finally, the VA outpatient treatment record reveal the 
veteran had a light smoking history for two years in 1970's; 
although a few notes do show a history of smoking which ended 
in 1995.  The veteran is also shown to have worked for a 
welding company for 13 years after service, and worked with 
sheetrock for an additional 3 years.

The veteran has not been afforded a VA examination in 
connection with this issue.  The Board observes that the 
claims file lacks a competent medical opinion regarding the 
question of whether the veteran currently has a chronic lung 
disorder, and if so whether it is etiologically related to 
military service.  Evaluation by a pulmonary specialist is 
requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for lung 
pathology since August 2008.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, veteran should be 
afforded a VA pulmonary examination to 
determine the etiology of the lung 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   

Based on a review of the claims file and 
examination of the veteran, the physician 
is requested to indicate whether the 
veteran has a current chronic lung 
disorder (i.e. interstitial lung 
disease).  The examiner is also requested 
to provide an opinion as to whether it is 
at least as likely as not, that any found 
current chronic lung disorder is 
etiologically related to military 
service.  The physician is requested to 
comment on the relevance, if any, of the 
veteran's past history of being a smoker, 
and his 13-year post-service occupational 
history as a welder, and 3-year history 
of working with sheet rock.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


